DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the paper filed March 10, 2021.  Claim 37 has been amended.  Claims 38-44 are newly added.  Claims 1 and 22-36 remain withdrawn.  It is noted that the restriction requirement was made final in the previous Office Action.  Claims 37-44 are currently pending and under examination.

This Application is a national phase application under 35 U.S.C. §371 of International Application No. PCT/KR2017/005989, filed June 9, 2017, which claims priority to Korean Patent Application No. KR10-2017-0009282, filed January 19, 2017, and Korean Patent Application No. KR10-2016-0111042, filed August 30, 2016.

Withdrawal of Rejections:

	The rejection of claim 37 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.
	The provisional rejection of claim 37 on the ground of nonstatutory double patenting as being unpatentable over claims 11-14 of copending Application No. 16/329759, is withdrawn.
	The rejection of claim 37 under 35 U.S.C. 102(a)(1) as being anticipated by Yoo et al., is withdrawn.

	The rejection of claim 37 under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (2013), is withdrawn.

New Objections/Rejections Necessitated by Amendment:
	
Claim Objections

Claims 38 and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 43 and 44 are objected to because the species “Enterocuccus” is misspelled, and should instead be “Enterococcus.”  It is noted that this spelling is incorrect throughout the Specification as well.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claims 40 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 40, use of parenthesis renders the claim indefinite because it is unclear whether the limitations within the parenthesis are part of the claimed invention.  It is unclear if the limitation “30 ml to 100 ml each time” is intended to be included or excluded from this claim.  
Additionally regarding claim 40, this claim recites “5 x 104 to 5 x 108 CFU/ml”; this claim is indefinite, because it is unclear what amount this term is intended to represent.  It appears that this limitation should instead read “5 x 104 to 5 x 108 CFU/ml.”
	Regarding claim 41, this claim recites that the composition is additionally effective for improving sexual function.  However, this claim is indefinite, because it is unclear how “improving sexual function” encompasses all human subjects in need of preventing hair loss or promoting hair growth.  It is noted that the specification only appears to show improvement in a limited spectrum of sexual function, and only in males (see Specification, Table 1).  
Regarding claim 44, this claim recites “wherein the strain is” (emphasis added).  This claim is indefinite, because is it unclear whether “the strain” is intended to refer to the strain having lipolysis ability, or instead to the strain capable of lowering cholesterol levels.  
	 
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 37 and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 2016/0228477; Published Aug. 11, 2016 – Previously Presented).
With regard to claim 37, Yoo et al. teach a method including the oral administration of a pharmaceutical composition comprising Lactobacillus sakei to a human subject (Para. 56-58), where Lactobacillus sakei is a strain having lipolysis ability (see Specification, Para. 11).  A cosmetic composition comprising Lactobacillus sakei is administered to a subject as a hair growth promoter (Para. 43, Line 8-9).  Although it is not specifically taught that the cosmetic composition comprising Lactobacillus sakei is orally administered, it is further taught that the Lactobacillus sakei to a human subject, via a suspension or an emulsion, to promote hair growth. 
With regard to claims 39 and 40, Yoo et al. teach that the composition is administered orally at a daily administration dosage including 105-1013 CFU/day, where the administration dosage depends on the weight, age, sex, physical condition, and diet of the patient (Para. 56).  It would have been routine for one of ordinary skill in the art to determine the appropriate administration dosage dependent on the weight, age, sex, physical condition, and diet of the patient, including selecting a dosage within the taught range of 105-1013 CFU/day, which partially encompasses 5x104 - 5x108 CFU/day.  Further, it would have been obvious to one of ordinary skill in the art to determine the appropriate daily dosage given the body weight of the patient, as doing so it expressly taught by Yoo et al.
Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the dosage of the composition, including to 5x104 - 5x108 CFU/day, and in 
With regard to claim 41, as Yoo et al. teach the oral administration of a pharmaceutical composition comprising Lactobacillus sakei to a human subject (Para. 56-58), where Lactobacillus sakei is a strain having lipolysis ability (see Specification, Para. 11), and as the composition cannot be separated from its properties, administration as taught by Yoo et al. would necessarily additionally be effective for improving sexual function.
  

Claims 37, 42, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. as applied to claim 37 above, and further in view of Korea Food Res. Inst. (IDS; KR20100052800, Published 2010 – English translation provided by Examiner).
The teachings of Yoo et al. as related to claim 37 have been set forth above.  Yoo et al. do not teach that the composition further comprises a strain capable of lowering cholesterol, the strain belonging to the genus Brevibacillus, Lactobacillus, Lactococcus, Propionibacterium, Enterocuccus, or Bifidobacterium.
Korea Food Res. Inst. teach the administration of a composition comprising Enterococcus faecalis SKD1019, Lactobacillus paraplantarum WL 3, Lactobacillus brevis YRWP4, or Lactococcus lactis YRWM1 to lower cholesterol levels in a subject (Abs.). 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Yoo et al. and Korea Food Res. Inst., because both teach the administration of Lactobacillus strains.  The administration of a composition comprising Enterococcus faecalis SKD1019, Lactobacillus paraplantarum WL 3, Lactobacillus brevis YRWP4, or Lactococcus lactis YRWM1 to lower cholesterol levels is known in the art as taught by Korea Food Res. Inst.  The inclusion of Enterococcus faecalis SKD1019, Lactobacillus paraplantarum WL 3, Lactobacillus brevis YRWP4, or Lactococcus lactis YRWM1 in the composition would have been expected to predictably improve the method of Yoo et al., by further proving a desirable result of lowering cholesterol levels in the subject. 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Yoo et al. and Korea Food Res. Inst., wherein the composition further comprises a strain capable of lowering cholesterol levels, including a strain belonging to the genus Enterococcus, Lactobacillus, or Lactococcus (Claim 42, 43).  

Response to Arguments

	Applicant’s argument that Yoo et al. do not anticipate the claims as amended has been found persuasive, and the anticipation rejection is withdrawn.  However, Applicant’s argument that Yoo et al. do not teach or suggest that a composition containing L. sakei has the effect of preventing hair lose or promoting hair growth has not been found persuasive.  As noted in the rejection above, Yoo et al. expressly teach that a cosmetic composition comprising Lactobacillus sakei is administered to a subject as a hair growth promoter (see Para. 43, Line 8-9).  

Conclusion

No claims are allowable, however claims 38 and 44 appear to be free of the art.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274.  The examiner can normally be reached on Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653